In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Slobod, J.), dated July 17, 2001, which denied their motion to consolidate this action with an action entitled Romandetti v Romandetti, pending in the Supreme Court, Ulster County, under Index No. 00-1686.
Ordered that the order is reversed, as a matter of discretion, with costs, the motion is granted, the actions are consolidated, and the Clerk of the Supreme Court, Ulster County, is directed to deliver to the Clerk of the Supreme Court, Orange County, all papers filed in the action Romandetti v Romandetti pending under Index No. 00-1686, and certified copies of all minutes and entries (see, CPLR 511 [d]).
This appeal arises from two separate automobile accidents which occurred on August 13, 1997, and October 26, 1998, and two separately-commenced personal injury actions. In view of the plaintiffs’ contention that the second accident aggravated the injuries sustained by the injured plaintiff in the first accident, we find that consolidation would best serve the interest of justice and judicial economy (see, McIver v Canning, 204 AD2d 698; Gomez v New York City Hous. Auth., 161 AD2d 190; Boyman v Bryant, 133 AD2d 802; cf., Zacharias v Waldbaum, Inc., 208 AD2d 528). Thus, the Supreme Court improvidently exercised its discretion in denying the plaintiffs’ unopposed motion to consolidate the two actions (see, Government Empl. Ins. Co. v Bailey, 251 AD2d 627). Krausman, J. P., Luciano, Smith, Adams and Prudenti, JJ., concur.